Citation Nr: 0110033	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  98-15 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include asthma (claimed as breathing problems) as a result of 
asbestos exposure.

2.  Entitlement to a compensable evaluation for residuals of 
rheumatic fever.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to April 
1943.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(RO), which, in pertinent part, denied entitlement to service 
connection for asthma (claimed as breathing problem) as a 
result of asbestos exposure and for a gastrointestinal 
disorder and continued the noncompensable rating for 
residuals of rheumatic fever.

The veteran testified at an RO hearing in September 1998 and 
a Travel Board hearing before the undersigned Board Member in 
January 2001.

During the pendency of this appeal, in a VA Form 21-4138 
dated in November 2000, the veteran withdrew his appeal for 
service connection for a gastrointestinal disorder.  See 
38 C.F.R. § 20.204(c) (2000).  Therefore, only the two issues 
listed above are in appellate status.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  A lung disorder, including asthma, did not begin during 
service and is not causally linked to any incident of 
service, to include exposure to asbestos, and any asthma that 
may have preexisted service was not chronically worsened 
during service.  

3.  There is no medical evidence of any current residuals of 
rheumatic fever.


CONCLUSIONS OF LAW

1.  A lung disorder, to include asthma, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

2.  The schedular criteria for entitlement to a compensable 
rating for residuals of rheumatic fever have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.88b, Diagnostic Code 6309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Factual Background

The veteran's February 1942 induction examination noted that 
a waiver was given for slight scoliosis and varicocele; 
otherwise the clinical findings were normal.  In April 1942, 
the veteran was treated at the U. S. Naval Hospital, Great 
Lakes, Illinois, for back pain and diagnosed with scarlet 
fever.  In July 1942, the veteran was treated for acute 
arthritis of his left knee and transferred to the Norfolk 
Naval Hospital, in Portsmouth, Virginia, where he was 
hospitalized from August to September 1942 and the diagnosis 
was changed to rheumatic fever.  Later in September 1942, the 
veteran was readmitted at the Norfolk Naval Hospital 
complaining of pain in both legs and knees from rheumatic 
fever and released to duty in October 1942.  In January 1943, 
he complained of leg pain and was diagnosed with muscular 
rheumatism.  There were no heart findings at that time and he 
was released to duty.  The veteran was again hospitalized in 
February 1943 for muscular rheumatism.  The hospital records 
noted that the veteran had been in the service one year; that 
during that time he had spent 85 days in the hospital and had 
complained continually of pain in his feet, legs and back; 
that he had been treated for this condition without relief; 
that he had been unable to adjust to navy life; and that he 
had been transferred from one duty to another continually.  
Although the veteran continued to complain about his back and 
legs, physical examination essentially was negative aside 
from his general attitude to listlessness and inadequacy.  
The veteran was transferred to the neuropsychiatric service 
in March 1943.  A March 1943 Board of Medical Survey 
diagnosed the veteran with constitutional psychopathic state, 
inadequate personality, which preexisted enlistment and was 
not aggravated by service.  That report noted that the 
veteran had been on the sick list 85 days since April 1, 1942 
and that, except for a mild attack of intercurrent scarlet 
fever, his symptoms were always pain in the back, groin or 
legs, without adequate physical or laboratory findings to 
substantiate the complaints.  His physical, neurological and 
laboratory examinations were essentially negative.  The 
Medical Board opined that the veteran suffered from a 
profound personality disorder, constitutionally determined, 
which rendered him unfit for naval service and recommended 
his discharge.  Service medical records show no complaints 
of, or treatment for, asthma or breathing problems.
 
An April 1945 certificate of attending physician indicated 
that the veteran was being treated for low blood pressure and 
nervousness.

An April 1947 VA examination report revealed that the 
veteran's chest was normal in appearance without any abnormal 
bulging or pulsation in the precordial region.  Point of 
maximal impulse (PMI) was palpable in the fifth left 
interspace in the mid clavicular line.  There were no 
palpable cardiac thrills.  Cardiac dullness was within normal 
limits to percussion.  Heart tones were normal.  There was no 
evidence of pulmonary or peripheral edema or no murmurs when 
standing, recumbent or following exercise.  His 
electrocardiogram (EKG) was within normal limits.

In an April 1947 rating decision, the RO granted service 
connection for residuals of rheumatic fever and assigned a 
noncompensable disability rating, noting that the April 1947 
VA examination report found no evidence of a heart 
disability.  That decision also denied service connection for 
a nervous disorder, indicating that the veteran's condition 
was in the nature of a constitutional or developmental 
abnormality and was not a disability within the meaning of 
the law.

VA medical records from May 1985 to May 1997 show complaints 
of chest pains, breathing problems, shortness of breath, 
coughing, hoarseness, and wheezing on expiration.  The 
veteran was treated for coronary artery disease coronary 
artery disease, angina, diabetes, cancer of the tongue, 
chronic obstructive pulmonary disease (COPD), allergic 
rhinitis, asthma, upper respiratory infections, emphysema, 
and bronchitis.  A May 1985 chest X-ray shows the cardiac 
silhouette and pulmonary vascularity were normal with no 
pulmonary infiltrates seen.  There was pleural scarring seen 
laterally on the left.  The impression was no acute disease 
seen.  A February 1988 chest X-rays showed essentially no 
change when compared to a September 1986 X-ray.  The cardiac 
silhouette and pulmonary vascularity were normal with no 
pulmonary infiltrates seen.  No mediastinal masses were 
noted.  Mild flattening of the diaphragm was seen.  The 
impression was unchanged appearance of the chest.  October 
1991 pulmonary function tests (PFTs) revealed normal room air 
arterial blood gases, increased respiratory volume (RV) and 
normal total lung capacity (TLC).  The impression was mild 
obstructive disease without bronchodilator response.  Lung 
volume demonstrated increased RV and normal TLC consistent 
with an obstructive defect.  A September 1992 chest X-ray was 
compared to a March 1992 study and showed the interval 
appearance of a little right basilar subsegmental 
atelectasis.  In other respects the lungs were clear.  
Overall aeration was probably normal and the cardiovascular 
silhouette appeared normal.  The impression was no evidence 
of acute diseases in the abdomen or chest.  A January 1993 
chest X-ray was compared to the September 1992 study and 
showed a linear density at the right base, which might 
represent atelectasis or scarring.  The lungs were otherwise 
clear.  The cardiomediastinal silhouette and pulmonary 
vascularity were unchanged and within normal limits.  No 
evidence of pleural effusion, pneumothorax or pneumonia was 
noted.  Soft tissues and bony structures were unremarkable.  
The impression was no active disease in the chest, continued 
right base atelectasis versus scarring.  November 1996 PFTs 
confirm a mild obstructive lung defect and airway obstruction 
shown by the decrease in flow rate at peak flow and flow at 
25 percent, 50 percent, and 75 percent of the flow volume 
curve.

At a February 1997 VA examination, the veteran reported 
undergoing a triple coronary artery bypass in November 1996 
and having angina since surgery.  He complained of chest 
discomfort due to the sternal splitting incision, exertional 
dyspnea and paroxysmal nocturnal dyspnea but no orthopnea.  
The veteran stated that he had developed rheumatic fever 
during World War II, but said that he had not had valvular 
heart disease.  On examination, pulse and respiration were 
normal.  The heart had regular sinus rhythm with no murmurs.  
The lungs were clear.  There was a well-healed surgical scar 
overlying his sternum.  The impression included ischemic 
heart disease, status post triple bypass with angina, insulin 
dependent diabetes, and hearing loss.  Because of multiple 
severe impairments, the examiner opined that the veteran was 
incapable of gainful employment.  

A May 1997 chest X-ray was compared to a September 1996 study 
and noted that the veteran had undergone coronary artery 
bypass grafting in the interim.  Cardiomegaly was not 
present.  The pulmonary vasculature was normal with no signs 
of cardiac failure or pneumonia.

In a June 1997 rating decision, the RO, in part, denied 
service connection for asthma (claimed as a breathing 
problem) as a result of asbestosis exposure and continued the 
noncompensable rating for residuals of rheumatic fever.  The 
RO conceded that the veteran was exposed to asbestos in naval 
service during 
World War II, but the RO noted that the veteran had failed to 
show that his asthma had resulted from asbestos exposure 
because his service medical records showed that his asthma 
existed before active duty and did not show aggravation in 
service.  The RO also noted that the veteran's heart 
examination was normal and there was no evidence of cardiac 
manifestations of rheumatic fever or of valvular heart 
disease.

VA treatment records from May 1997 to June 1998 reflect 
treatment for angina, colon polyps, skin rash, 
diverticulosis, diabetes, bronchitis, COPD, sinusitis, and 
hypertension.    

At a June 1998 VA examination, the veteran indicated that a 
doctor told him he should claim his coronary artery disease 
as a residual of or caused by his rheumatic fever.  The 
veteran reported that after his discharge in 1943 he still 
had some fever and that he spent an additional three months 
resting at home.  He also said that as far as he knew, after 
that time there were not further problems, with the exception 
of ongoing leg cramps, which he thought dated back to the 
rheumatic fever.  The veteran reported that he did not have 
any ongoing arthritis or joint complaints.  He noted that he 
had regained full use of his limbs and joints.  The veteran 
reported that he developed exertional chest pain in 1996 and 
that he was diagnosed with ischemic heart disease.  He said 
that in November 1996 he underwent triple coronary artery 
bypass grafting at the Tucson VA Medical Center (VAMC) and 
noted that he had not taken nitroglycerin since then.  The 
veteran related that he experienced episodic dyspnea and 
wheezing, but attributed it to a pulmonary cause.  He denied 
orthopnea, paroxysmal nocturnal dyspnea, edema or anything 
suggestive of congestive heart failure or angina.  The 
veteran stated that he was taking no heart medications but 
was suppose to take an Aspirin daily.  The veteran's 
pulmonary disease had apparently been diagnosed as asthma.  
He described dyspnea occurring at odd times, not necessarily 
exertional, adding that his dyspnea was sometimes 
precipitated by exposure to tobacco smoke and other fumes and 
was relieved by his inhalers.  The veteran also said that 
there was a question of whether his breathing problems were 
related to asbestos exposure while he was being shipped back 
home.  On examination, the chest was slightly hyperresonant, 
especially over the precordium.  There were diminished breath 
sounds and extensive crackles over the left base posteriorly, 
with some crackles over the right base, but no expiratory 
rhonchi or wheezes.  There was a sternotomy scar.  The 
precordium was hyperresonant.  The heart size could not be 
assessed.  Heart sounds were distant but there were no 
murmurs or gallops.  The impression was history of rheumatic 
fever in 1942, with question of residual murmur, although 
said to be diminished in recent years (the examiner noted 
that no murmur was heard); ischemic heart disease, with 
relief of angina since triple vessel coronary artery bypass 
grafting in November 1996 with no evidence of congestive 
heart failure; and pulmonary conditions probably related to 
the veteran's past smoking, with chronic bronchitis and an 
asthmatic component.  It was noted that the veteran had 
crackles and rales, especially on the left side, indicating 
that there appeared to be some evidence of asbestosis 
(further details are unknown).  The examiner added that the 
later was not being evaluated.  A chest X-ray showed evidence 
of a prior sternotomy and anterior mediastinal surgery, 
linear atelectasis or fibrosis at the right base with a 
slight accentuation of the perihilar markings, with no 
cavitary lesions, pleural calcifications or masses 
identified.  It was also noted that the right upper lung 
might be hyperaerated compared to the left accounting for the 
difference in appearance.  An echocardiogram (ECHO) showed no 
valvular disease.  The examiner concluded that there was no 
support for rheumatic heart disease being present or for it 
being the cause of the veteran's coronary artery disease.  

An August 1998 rating decision denied service connection for 
asthma and an ischemic heart disease and continued the 
noncompensable rating for residuals of rheumatic fever.  That 
decision indicated that VA medical records showed treatment 
for diabetes, arteriosclerotic heart disease and asthma but 
no treatment for residuals of rheumatic fever.  The June 1998 
examiner noted that the veteran had no cardiac symptoms 
between 1942 and 1996 and findings of coronary vessel disease 
were not related to rheumatic fever or to service.  Although 
there were VA treatment records for coronary artery disease 
and asthma, there was no evidence that either were related to 
service.  
At a September 1998 RO hearing, the veteran claimed that he 
was having leg cramps and lower back cramps, which he 
attributed to rheumatic fever, and he indicated that he 
believed that physicians had told him his cramping was a 
result of rheumatic fever.  He further testified that he had 
been treated at VA since 1985 for his cramps and took quinine 
for them.  He said that he did not have a statement from a 
physician indicating a relationship between his heart 
problems and rheumatic fever.  The veteran's representative 
conceded that the veteran had asthma before he entered active 
duty.  The veteran affirmed that he had suffered asthma as a 
child and noted that his asthma was dormant and did not 
bother him for years.  The veteran testified that he did have 
asthma symptoms while on active duty.  He also stated that no 
physician had reviewed his chest X-rays and identified 
asbestos exposure.  His representative argued that while the 
veteran's asthma preexisted service, the veteran's asthmatic 
condition was aggravated due to exposure to asbestos.  The 
veteran admitted that he was not then being treated for 
pulmonary problems and that his last pulmonary function test 
was in 1996.  He stated that he used inhalers for his 
breathing problems.

In a May 1999 statement, the veteran's treating physician, A. 
D. B., D. O., indicated that the veteran had a lung condition 
called fibrosis, among which includes asbestosis as a 
possible cause for this condition.

At a July 1999 VA respiratory examination, the veteran 
alleged exposure to asbestos and pointed to X-ray 
abnormalities, but these abnormalities did not include any 
pleural calcifications.  The examiner noted that VA X-rays 
had shown some fibrosis at the left base and that a private 
May 1999 X-ray showed some chronic changes at the left base, 
but without any pleural calcifications.  The examiner also 
indicated that a private doctor's statement mentioned 
fibrosis and that asbestosis is one of the conditions that 
can cause fibrosis, but the private physician did not state 
that there was actual evidence of asbestosis.  When 
questioned about his naval career, the veteran had had no 
particular or unusual exposure to asbestos.  The veteran's 
first response about evidence of asbestosis elicited a 
history of having severe joint pains with arm and leg 
stiffness, when he may have had rheumatic fever and which 
obviously had nothing to do with asbestos exposure.  Then the 
veteran was on a transport ship, he had no duties directly 
exposing him, and the ship only occasionally fired its guns 
and he thought he could have been exposed when below decks on 
those occasions.  He was on an oceanography ship in the 
engine room as an oiler, but this was only for two weeks, and 
he did not described any cutting of asbestos material or any 
other unusual exposure.  The veteran had a history through 
childhood of asthma, which cleared when he "left the Farm."  
He admitted to smoked and inhaling 10 or 12 cigars a day 25 
years ago.  In 1984, the veteran said he was diagnosed as 
having some type of chronic lung disease when he began having 
shortness of breath on exertion.  He also reported having a 
chronic cough, productive of large amounts of sputum, which 
varied from clear to slight yellow, about one cup a day.  The 
veteran stated he had never had to go to the hospital or 
emergency room for his breathing problem, but that it had 
progressively worsened.  He complained of shortness of breath 
after walking 200 feet, washing his car, and yard work.  The 
veteran added that he used inhalers regularly and only had to 
take a course of Prednisone once for two weeks in 1991.  He 
stated that he had heart problems but that they were due to 
coronary artery disease and not due to his lungs.  The 
veteran had had cardiac bypass surgery in 1996.  On 
examination, the chest revealed intact breath sounds 
throughout.  There was slight hyperresonance, but the 
precordium was not hyperresonant.  The diaphragm moved well, 
as determined by percussion.  There were no wheezes, pleural 
friction rub or rhonchi.  There were extensive crackles at 
both lung bases, worse on the left, extending laterally into 
the infra-axillary areas, and there are some crackles heard 
anteriorly over the lingular area.  The examiner added that 
the veteran did not have pleuritic chest pain, but only 
occasional sharp chest pains lasting for one second, since 
his bypass surgery.  Heart sounds were diminished, but 
otherwise normal.  There was a trace of pretibial edema, but 
no clubbing or cyanosis.  The impression was chronic lung 
disease, with chronic bronchitis by history, perhaps with 
some degree of interstitial disease as suggested by the 
auscultatory findings and the X-rays.  The examiner added 
that, considering the veteran's childhood history of asthma, 
it was possible that he might even have bronchiectasis, and 
that neither the history of exposure, which was not 
suggestive of heavy or significant asbestos exposure, nor the 
X-rays suggested asbestosis.  In an August 1999 addendum, the 
examiner noted that the computed tomography (CT) scan showed 
no evidence of asbestosis; chest X-rays showed minor scarring 
only; and the PFT's were compatible with COPD.   He concluded 
that there was no asbestosis.

In an October 1999 statement, Dr. A. D. B indicated that he 
had treated the veteran since September 1996, and that the 
veteran had suffered from medical problems that more likely 
than not related back to his naval service during World War 
II.  He stated that the veteran had suffered from rheumatic 
fever, which was accompanied by a rash and led to heart 
damage, eventually requiring a triple bypass due to coronary 
artery disease in 1996, and that the veteran still took two 
different heart medications.  The physician noted that in 
1943, the veteran was exposed to asbestos on a ship and that 
this had led to fibrosis of the lungs, also known as 
restrictive lung disease or asbestosis, and that the veteran 
also had asthma and emphysema probably resulting from having 
smoked cigars for 24 years, quitting in 1986.  Multiple chest 
X-rays showed scar tissue at the left base of the lungs and 
required treatment with two different lung inhalers.

At a January 2001 Travel Board hearing, the veteran 
complained of breast swelling and chest pain on the left side 
and shortness of breath when walking.  He testified that he 
was taking no heart medications and used inhalers for his 
breathing problems.  The veteran's representative noted that 
the heart regulations had changed and requested a medical 
opinion to determine which condition, either the rheumatic 
heart disease or the coronary artery disease was causing the 
veteran's current symptoms, and that the veteran be rated 
under 38 C.F.R. § 4.104, Diagnostic Code 7000.  The veteran 
also testified that he first started having breathing and 
pulmonary difficulties years after his discharge and that 
there was an opinion from Dr. A. D. B that indicated that his 
fibrosis of the lung was due to asbestos exposure while on a 
Navy transport ship.  The veteran admitted that he had smoked 
10 to 12 years and had never had valvular heart disease or a 
heart attack.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2000). Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  In addition, disabilities, which 
are found to be proximately due to, or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310. 

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for asthma  
(claimed as breathing problems) as a result of asbestos 
exposure have been properly developed as various non-VA and 
VA treatment records and the June 1998 and July 1999 VA 
examination reports have been associated with the claims 
file.  The Board further finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, and the RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  Thus, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by the recently enacted VCAA. 

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection as the RO has complied with 
the notice provisions of the VCAA.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the statement of the 
case issued in August 1998.  The RO notified the veteran that 
there must be evidence of a current disability, evidence of 
disease or injury during service, and evidence of a link 
between the disability and service.  The RO also notified the 
veteran that service connection may be granted for a 
disability related to asbestos exposure during military 
service if evidence shows that the veteran was actually 
exposed in service and that a disease usually associated with 
such exposure resulted.  Moreover, all of the relevant 
evidence was considered.  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).
Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

The veteran contends that service connection is warranted for 
asthma.  The service medical records (SMRs) do not show any 
complaints of, or treatment for any type of respiratory 
disorder during service, to include asthma.  The veteran's 
own private physician, Dr. A. D. B, opined in an October 1999 
statement that the veteran's asthma (and emphysema) probably 
resulted from having smoked cigars for 24 years rather than 
from any incident of active service.  The veteran conceded 
that he had asthma as a child, but he testified that he was 
treated for asthma during service and thereafter, and he 
contends that his exposure to asbestos on a transport ship 
while on active duty aggravated his preexisting asthma.   
However, as the service medical records are negative for 
evaluation or treatment for asthma, and clinical evaluations 
during service were negative for any findings indicative of a 
respiratory disorder, the Board finds that any asthma that 
may have preexisted service was not chronically worsened 
during service.  There is post-service medical evidence of 
variously diagnosed lung disorders but they were first shown 
decades after service.  The question remains whether any 
current lung disorder is causally linked to service.

There is some medical evidence that supports a finding that 
the veteran has a current lung disorder that is causally 
linked to inservice asbestos exposure.  The June 1998 VA 
examiner indicated that there appeared to be some evidence of 
asbestosis and Dr. A. D. B.'s October 1999 statement included 
an opinion that the veteran had fibrosis of the lungs or 
asbestosis, which the physician attributed to the veteran's 
exposure to asbestos on a ship during active service.  The 
Board concedes that the veteran was exposed to asbestos in 
the naval service during World War II, although, as explained 
below, such exposure was minimal.

The Board notes that Dr. A. D. B.'s October 1999 opinion that 
the veteran has fibrosis of the lungs or asbestosis due to 
in-service asbestos exposure appears to be conclusory and 
based on history reported by the veteran.  Dr. A. D. B.'s 
diagnosis and nexus opinion is without citation to specific 
clinical or laboratory findings, does not appear to have been 
based on a review of the veteran's claims file, and is not 
accompanied by additional medical comment.  Furthermore, a 
review of Dr. A. D. B.'s previous statement in May 1999 shows 
that he indicated that the veteran had a lung condition 
diagnosed as fibrosis, among which includes asbestosis as a 
possible cause for this condition.  Thus, the October 1999 
opinion seems more in response to the veteran's assertions 
than actual evidence in the record.  As to the June 1998 
examiner's reference to asbestosis, to the extent that the 
statement can be construed as a diagnosis of asbestosis, it 
is weakened by the fact that the physician indicated that he 
was not evaluating the veteran for asbestosis.

The Board finds that the opinion of the July/August 1999 VA 
examiner, who found no evidence of asbestosis or any nexus 
between a current lung disorder and service, is of far more 
probative weight when compared to the statements of Dr. A. D. 
B. and the June 1998 VA physician's simple reference to 
asbestosis.  The July/August 1999 VA examiner reviewed the 
claims file, to include the service medical records, and 
extensive diagnostic tests were performed for the specific 
purpose of determining whether the veteran had asbestosis.  
Following the diagnostic work-up and the review of the 
relevant medical evidence in the claims file, the physician 
concluded that there was no evidence of asbestosis.  In 
support of that opinion, the examiner noted that the veteran 
reported that when he was on a transport ship, his duties did 
not directly expose him to asbestos; it was noted that the 
veteran thought that he could have been exposed when the 
ship's guns were occasionally fired when he was below decks.  
The examiner added that the veteran was only on the ship for 
two weeks and had not described any cutting of asbestos 
material or any other unusual exposure.  The examiner 
concluded that such a history is not suggestive of heavy or 
significant asbestos exposure.  Moreover, the CT scan showed 
no evidence of asbestosis and the chest X-ray showed only 
minor scarring.  Finally, the examiner found that the 
veteran's PFTs were compatible with COPD rather than 
asbestosis.  Thus, the examiner concluded that the veteran 
did not have asbestosis, and there was no suggestion that any 
lung disorder, to include asthma, began during or was 
worsened by active service, nor was there any indication of a 
medical nexus between a current lung disorder, to include 
asthma, and any incident of service.  It is again pertinent 
to note that the SMRs are negative for any pertinent abnormal 
findings.  The SMRs, to include naval hospital records show 
that the veteran underwent complete physical evaluations, and 
no clinical findings were reported at those times to indicate 
lung disease or any type of respiratory problem.

Although the veteran testified that he received medical 
treatment for asthma after his discharge from service, the 
1945 certificate of treatment from his personal physician 
indicates treatment for low blood pressure and nervousness.  
Moreover, the veteran testified at his 1998 RO hearing that 
his asthma had been dormant after discharge and had not 
bothered him for years, and he did not file a service-
connection claim for asthma until 1997, 54 years after his 
discharge, even though he did file claims for service 
connection for other disorders immediately following his 
discharge.  The first treatment for breathing problems 
appears to be in May 1985 for asthma, more than 40 years 
after the veteran's separation from service.    

The veteran's statements and testimony that his current 
asthma was aggravated by exposure to asbestos during a two-
week period while on a transport ship in service is not 
competent evidence with regard to medical causation.  See 
Grottveit v. Brown. 5 Vet. App. 91, 92-93 (1993).  There is 
no evidence that the veteran has the requisite medical 
expertise to enter a medical judgment as to the etiology of 
his current disorders.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (holding that laypersons are not competent to 
offer medical opinions). 

In sum, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran has a current 
lung disorder, to include asthma, that was incurred in or 
aggravated by active service.  It follows that the benefit of 
a doubt rule is not applicable to this issue.  38 U.S.C.A. 
§ 5107(b).

Increased Rating

The veteran essentially contends that zero percent rating for 
residuals of rheumatic fever does not accurately reflect the 
severity of his disability and that his disability should be 
rated under 38 C.F.R. § 4.104, Diagnostic Code 7000.  The 
Board is satisfied that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A of the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Board does not know of any additional 
relevant evidence, which is available.  The Board also finds 
that requirements regarding notice which must be provided to 
the veteran pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) have been 
satisfied by the letters and statements of the case which 
were provided to the veteran by the RO.  The June 1998 VA 
examination report and VA medical records, which evaluated 
the status of the veteran's disability, are adequate for 
rating purposes and a remand is not warranted.  The request 
to provide another medical opinion is addressed below. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

The Board notes that, currently, the veteran's residuals of 
rheumatic fever are rated as noncompensable under 38 C.F.R. § 
4.88b, Diagnostic Code 6309 (2000) (amended during the course 
of this appeal but with no substantive changes), which 
indicates that for this disorder, a 100 percent evaluation is 
assigned if there is an active disease.  Thereafter, 
residuals, such as heart damage, are rated under the 
appropriate code.

Based on the evidence of record, the Board finds that that 
the veteran does not have any symptomatic residuals of 
rheumatic fever to warrant a compensable rating.  This 
evidence of record includes VA outpatient treatment records, 
hospital reports, and examination reports, and testimony 
given during the 1998 RO and 2001 Travel Board hearings.  The 
veteran testified at the latter hearing that he has never had 
valvular heart disease and there is no medical evidence of 
record to suggest this particular type of heart disease.

Various VA outpatient treatment records and hospital 
discharge reports note that the veteran had a history of 
rheumatic fever; however, they do not document that he 
currently suffers from any residuals of rheumatic fever.  
While there is medical evidence of coronary artery disease, 
this medical evidence does not suggest that it is causally 
linked to service.  The June 1998 VA examiner opined that the 
etiology of the veteran's coronary artery disease was 
unrelated to rheumatic fever.  Although the veteran's records 
were not available to the examiner at the time of evaluation, 
the examiner ordered an ECHO, which showed no valvular 
disease.  As a result, the examiner's July 1998 addendum 
concluded that there was no support for rheumatic heart 
disease being present or for it being a cause of the 
veteran's coronary artery disease.  

While Dr. A. D. B.'s October opinion suggests a link between 
the veteran's coronary artery disease and rheumatic fever, 
his opinion appears to be based on the history reported by 
the veteran as there was no reference to any clinical or 
laboratory findings to support such a nexus.  An opinion 
regarding the etiology of the underlying condition is no 
better than the facts alleged by the veteran and, when 
unenhanced by an additional medical comment, does not 
constitute competent medical evidence.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1994).  The Board finds that the June 
1998 VA examiner's opinion that the etiology of the veteran's 
coronary artery disease was unrelated to rheumatic fever is 
of far greater probative value when compared to Dr. A. D. 
B.'s opinion because the VA evaluation was more thorough in 
nature and included a diagnostic study (ECHO), which 
supported the physician's conclusion that there was no 
support for rheumatic heart disease being present or for it 
being a cause of the veteran's coronary artery disease.  
Moreover, the remainder of the medical evidence of record 
does not suggest that the veteran's coronary artery disease, 
first shown decades after service, is etiologically related 
in any way to rheumatic fever. 

The Board acknowledges the veteran's representative request 
for a medical opinion to determine whether the veteran's 
rheumatic fever is the cause of his coronary artery disease 
or any current symptoms.  The Board also is cognizant of 
VCAA's mandate that VA shall provide a medical examination or 
obtain a medical opinion when necessary to decide the claim.  
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)(1)).  However, VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim (to be 
codified at 38 U.S.C. § 5103A(a)(2)).  In this case, the fact 
that the veteran has coronary artery disease is not in 
dispute.  The central question is whether his coronary artery 
disease is a residual of rheumatic fever.  A VA physician 
offered an opinion on the alleged causal relationship after 
ordering additional diagnostic tests, and the opinion was 
unequivocal in finding no causal link between the veteran's 
coronary artery disease and rheumatic fever.  Any physician 
who is requested to review the record and offer an opinion 
would review the same evidence summarized above, to include a 
normal clinical evaluation of the veteran's cardiovascular 
system at the time of the veteran's separation from service 
and relevant clinical findings of coronary artery disease 
first reported in 1996, 54 years after service.  Under these 
circumstances, it is the Board's judgment that no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim for a separate rating under 
Diagnostic Code 7000.

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a compensable disability evaluation for residuals of 
rheumatic fever, as the weight of the evidence is against a 
finding of any relevant symptoms or of a nexus between the 
veteran's heart disease, diagnosed as coronary artery 
disease, and remote rheumatic fever.  As such, the veteran's 
claim must be denied.  In reaching the decision, the Board 
has considered all of the evidence and finds that it is not 
so evenly balanced as to warrant application of the benefit-
of-the-doubt rule.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a lung disorder, to 
include asthma (claimed as breathing problems) as a result of 
asbestos exposure, is denied.

An increased (compensable) evaluation for residuals of 
rheumatic fever is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

